AO 245B (CASDRev. 02/18) Judgment in a Criminal Case




                                       u~~~~~;;~,~~Fr:/3!;,~URr/,,,J . '. -;-·~:-~oft.J.
                                                                                                                        0

              UNITED STATES OF AMERICA
                                  v.
                                                                            JUDGMENT IN A               CRIM;~AL CASlf°~~J
                                                                            (For Offenses Committed On or After November 1, 1987)
                JOSE LUIS BUSTO-REYES (1)
                                                                               Case Number:         l 8CR3 781-JLS

                                                                            ROBERT SCHLEIN
                                                                            Defendant's Attorney
REGISTRATION NO.                  29400001
D -
THE DEFENDANT:
00   pleaded guilty to count(s)          ONE (1) OF THE INFORMATION

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                             Count
Title & Section                     Nature of Offense                                                                       Number(s)
8 USC 1326                          REMOVED ALIEN FOUND IN THE UNITED STATES                                                   1




    The defendant is sentenced as provided in pages 2 through                         4            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D    The defendant has been found not guilty on count(s)

D    Count(s)                                                      are            dismissed on the motion of the United States.

                           IMPOSED
      Assessment : $100 - IMPOED


      JVT A Assessment*: $
D
      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
00    No fine                          Forfeiture pursuant to order filed                                              , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                              ON. JANIS L. SAMMARTINO
                                                                                 ITED STATES DISTRICT JUDGE


                                                                                                                            l 8CR3 781-JLS
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                JOSE LUIS BUSTO-REYES (1)                                                Judgment - Page 2 of 4
CASE NUMBER:              l 8CR3 781-JLS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 SIX (6) MONTHS




 o     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 oo    The court makes the following recommendations to the Bureau of Prisons:
          1. PLACEMENT DESIGNATION TO THE WESTERN REGION TO FACILITATE FAMILY
             VISITS



 o     The defendant is remanded to the custody of the United States Marshal.

 o     The defendant shall surrender to the United States Marshal for this district:

       o     at                             A.M.              on

       o     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 0
       Prisons:
       o     on or before

       o     as notified by the United States Marshal.

       o     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL


                                                                                                        18CR3781-JLS
